Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2020 has been entered.

Response to Amendment
Amendments to the claims, filed on 08/05/2020, are acknowledged. 
Claims 1-4 and 6-22 are pending; claims 5 and 23-24 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 8 were amended to disclose: “the valve member further comprises a first end having an angled valve seat and a second end having a planar valve seat, and the first end is configured to be positioned at one of the first inlet port, the second inlet portion, or the outlet port”. However, the originally filed specification fails to disclose that the first end is configured to be positioned at one of the first inlet port, the second inlet portion, or the outlet port. The claim specifies that the first end has to have an angled valve seat, which based on disclosure it’s valve seat 126. The Specification does not disclose that the first end (the one having an angled seat) is configured to be positioned at one to the first inlet port second inlet port, or the outlet port. Based on disclosure, it is only the second inlet port 106 the 
All other claims are rejected for depending on claim 1 or 8. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second inlet portion" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the second inlet portion" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
All other claims are indefinite for depending claims 1 or 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6, 8-12 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Doutt (U.S. 2008/0087343) in view of Magel (U.S. 2006/0011735).
Regarding independent claim 1, Doutt teaches an injector (seen in Figs 1-8) capable of handling fuel and being used in an internal combustion engine, comprising: 
an injector body (10) having: a valve chamber (18);
a first inlet port (14); 
a first conduit (256) in fluid communication with the valve chamber and fixed in location with the first inlet port (as seen in Fig 6, the conduit 256 communicates with the valve chamber 18 and is fixed with the inlet port 14), and the first conduit is fluidly coupled to a first fuel source having a first pressure (14 is disclosed as a lower pressure inlet port, which includes a first source); 
a second inlet port (13); 
a second conduit (defined at upstream end of conduit 16) in fluid communication with the valve chamber and fixed in location with the second inlet port (as seen in Fig 3, the second conduit communicates with the valve chamber 18 and is fixed with the inlet port 13), and the second conduit is fluidly coupled to a second fuel source having a second pressure (13 is disclosed as a higher pressure inlet port, which includes a second source), the second pressure being greater than the first pressure (pressure at inlet 13 is disclosed as higher than at inlet 14); and 

a valve member (defined by 150 and 135) positioned within the valve chamber and configured to fluidly couple the valve chamber to the first conduit in a first position (first position seen in Fig 6), and to fluidly couple the valve chamber to the second conduit in a second position (second position seen in Fig 2); the valve member further comprises a first end (defined towards inlet port 13) and a second end (defined at 258, which corresponds to inlet port 14), and the first end is configured to be positioned at one of the first inlet port, the second inlet portion, or the outlet port (the first end corresponds to the second inlet port 13) and 
an actuator (380) coupled to the injector body and configured to move the valve member such that the valve member is in each of the first position and the second position (actuator 380 controls poppet assembly 180, which moves the valve member from first to second positions, and vice versa), 
the fuel injector being configured to operate in at least three modes, wherein in a first mode (seen in Fig 6), the valve member is positioned toward the second conduit (as seen in Fig 6, the valve is positioned toward the second conduit of the second inlet 13) and fuel from the first fuel source is in fluid communication with the outlet port (as seen in Fig 6, fuel from first source 14 is in communication with outlet 12), in a second mode (seen in Fig 2), the valve member is positioned toward the first conduit (as seen in Fig 2, the valve is positioned toward the first conduit 256 of the first inlet 14) and fuel from the second fuel source is in fluid communication with the outlet port (as seen in Fig 2, fuel from second source 13 is in communication with outlet 12), and in a third mode, the actuator switches the valve member 
However, Doutt does not teach the fuel injector wherein a first end has an angled valve seat and the second end has a planar valve seat.
Magel teaches a fuel injector having a valve 22, wherein the valve has two ends, wherein a first end has an angled valve seat (sealing seat 25, which is disclosed as being conical in Par 0018) and the second end has a planar valve seat (sealing seat 24, which is disclosed as being flat in Par 0018).
Round or curved valve seats were known in the art, as evidenced by Doutt, while angled and planar valve seats were known in the art as evidence by Magel. One of ordinary skill in the art could have substituted the curved seats of Doutt with the planar and angled seats of Magel by known methods. The results of using both elements would have yield predictable results, as both configurations work equally well at opening or closing fluid flow in the valve, since they have shapes that complement the shape of their corresponding static seat in order to provide leak-proof configurations. Furthermore, applicant has not provided any criticality for the 
Note: An intended use recitation that appears in the body of a claimed apparatus generally does not impart a patentable distinction if it merely states an intention. An intended use recitation in the body of a claim is a description of how the claimed apparatus is to be used and typically no patentable distinction is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim. In the present claim the injector is intended to be used as a fuel injector. However, there are no specific claimed structures that belong to a fuel injector. As such, the valve of Doutt has the capability to be used as a fuel injector.
Note: all references made in parenthesis hereafter are referencing Doutt, unless otherwise stated.    
Regarding claim 2, Doutt and Magel teach the fuel injector of claim 1. However, Doutt does not teach the injector wherein the first pressure comprises a pressure value between 300 and 2,000 bar inclusive, and the second pressure comprises a pressure value between 800 and 3,000 bar inclusive.  
Nonetheless, Doutt recognizes that the pressures are result-effective variables (see paragraph 00565). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ideal pressure ranges for the high and low pressure sources, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves 
Regarding claim 3, Doutt and Magel teach the fuel injector of claim 1. However, Doutt does not teach the injector wherein the second pressure comprises a pressure within a pressure range selected from the pressure ranges consisting of 600 bar to 3,000 bar inclusive, 800 bar to 2,400 bar inclusive, 1,000 bar to 1,800 bar inclusive, and 1,200 bar.  
Nonetheless, Doutt recognizes that the pressures are result-effective variables (see paragraph 00565). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ideal pressure range for the second pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art (MPEP 2144.05 II A). It would have been obvious to find the optimal pressure range in order to have the injector work with upmost efficiency depending on the environment and intended purpose of the injector. 
Regarding claim 4, Doutt and Magel teach the fuel injector of claim 1. However, Doutt does not teach the injector wherein the first pressure comprises a pressure within a pressure range selected from the pressure range consisting of 301 bar to 500 bar inclusive.  
Nonetheless, Doutt recognizes that the pressures are result-effective variables (see paragraph 00565). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ideal pressure range for the first pressure, since it has been held that where the general conditions of a claim are disclosed in 
Regarding claim 6, Doutt and Magel teach the fuel injector of claim 1. However, Doutt does not teach the injector wherein the valve member is configured to move between the first position and the second position within a time range selected from the time ranges consisting of 10-6 to 10-3 seconds inclusive, 1*10-3 to 5*10-3 seconds inclusive, and a time less than 5*10-5 seconds.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the valve member to move in the claimed time ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 11 A). Valve timing is critical for adequate performance of the injector, since its functionality depends on moving the valve member accordingly in a timely manner. If not, ideal pressure at the outlet by combining of high and low pressures at the chamber would not be reached. As such, valve timing is a result effective variable. Thus, one of ordinary skill in the art would recognize that by optimizing the time the valve moves in between the two positions, the pressure pattern is optimized. Therefore, it would be an obvious design choice to configure the valve member to move with suitable time ranges in order for the injector to have ideal working properties.
claim 14, Doutt and Magel teach the fuel injector of claim 1, wherein a maximum pressure at the outlet port is maintained at a pressure less than the second pressure and greater than the first pressure (as disclosed in paragraph 0055).  
Regarding claim 15, Doutt and Magel teach the fuel injector of claim 14, wherein fuel from the first fuel source and fuel from the second fuel source flow into the valve chamber simultaneously during the third mode to define the maximum pressure (when the valve member in the transition between the first and second position, pressure at the chamber is mixed from both pressure sources, which would yield max pressure).  
Regarding claim 18, Doutt and Magel teach the fuel injector of claim 1, wherein the first (256) and second conduits (defined at upstream end of conduit 16) are angled relative to each other (as seen in the figures the first conduit is horizontal and the second conduct is vertical, i.e. they are angled relative to each other).
Regarding claim 19, Doutt and Magel teach the fuel injector of claim 1, wherein at least one of the first and second conduits is aligned with the outlet port (first conduit 256 is horizontal, just like outlet 12; therefore, they are aligned).  
Regarding claim 20, Doutt and Magel teach the fuel injector of claim 1, wherein a first portion of the valve chamber (upper portion of chamber 18) is connected with the first conduit (256, as seen in the figures), a second portion of the valve chamber (lower portion of chamber 18) is connected with the second conduit (as seen in the figures, the lower portion of the chamber is connected to the second conduit), and a third portion of the valve chamber (middle portion of chamber 18) is connected to the outlet port (the middle portion of the chamber is connected to outlet 12).  
claim 21, Doutt and Magel teach the fuel injector of claim 1, wherein the actuator (380) is positioned at a longitudinal end of the valve member (as seen in Fig 1).  
Regarding claim 22, Doutt and Magel teach the fuel injector of claim 1, wherein the valve chamber has a first opening (seat 80) in fluid communication with the first conduit, a second opening (seat 70) in fluid communication with the second conduit, and a third opening (opening corresponding to the upstream end of 12) in fluid communication with the outlet port (as seen in Fig 2).   

Regarding independent claim 8, Doutt teaches an injector (seen in Figs 1-8) capable of handling fuel and being used in an internal combustion engine, comprising: an injector body (10) having: 
a valve chamber (18); 
a first inlet port (14), 
a first conduit (256) in fluid communication with the valve chamber and fixed in location with the first inlet port (as seen in Fig 6, the conduit 256 communicates with the valve chamber 18 and is fixed with the inlet port 14), and the first conduit is fluidly coupled to a first fuel source having a first pressure (14 is disclosed as a lower pressure inlet port, which includes a first source); 
a second inlet port (13), 
a second conduit (defined at upstream end of conduit 16) in fluid communication with the valve chamber and fixed in location with the second inlet port (as seen in Fig 3, the second conduit communicates with the valve chamber 18 and is fixed with the inlet port 13), and the 
an outlet (12) port in fluid communication with the valve chamber (as seen in Fig 2); 
a valve member (defined by 150 and 135) positioned within the valve chamber and configured to fluidly couple the valve chamber to the first conduit in a first position (first position seen in Fig 6), and to fluidly couple the valve chamber to the second conduit in a second position (second position seen in Fig 2), the valve member further comprises a first end (defined towards inlet port 13) and a second end (defined at 258, which corresponds to inlet port 14), and the first end is configured to be positioned at one of the first inlet port, the second inlet portion, or the outlet port (the first end corresponds to the second inlet port 13) and 
an actuator (380) coupled to the fuel injector body and configured to move the valve member such that the valve member is in each of the first position and the second position (actuator 380 controls poppet assembly 180, which moves the valve member from first to second positions, and vice versa), 
the fuel injector being configured to operate in at least three modes, wherein in a first mode (seen in Fig 6), the valve member is positioned toward the second conduit (as seen in Fig 6, the valve is positioned toward the second conduit of the second inlet 13) and fuel from the first fuel source is in fluid communication with the outlet port (as seen in Fig 6, fuel from first source 14 is in communication with outlet 12), in a second mode (seen in Fig 2), the valve 
However, Doutt does not explicitly teach the injector wherein valve member is configured to move between the first position and the second position within a time range selected from the time ranges consisting of 10-6 to 10-3 seconds inclusive, 1*10-3 to 5 *10-3 seconds inclusive, and a time less than 5*10-5 seconds; wherein a first end has an angled valve seat and the second end has a planar valve seat.  
Regarding the claimed time ranges, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the valve member to move in the claimed time ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 11 A). Valve timing is critical for adequate 
Regarding the shape of the valve seats, Magel teaches a fuel injector having a valve 22, wherein the valve has two ends, wherein a first end has an angled valve seat (sealing seat 25, which is disclosed as being conical in Par 0018) and the second end has a planar valve seat (sealing seat 24, which is disclosed as being flat in Par 0018).
Round or curved valve seats were known in the art, as evidenced by Doutt, while angled and planar valve seats were known in the art as evidence by Magel. One of ordinary skill in the art could have substituted the curved seats of Doutt with the planar and angled seats of Magel by known methods. The results of using both elements would have yield predictable results, as both configurations work equally well at opening or closing fluid flow in the valve, since they have shapes that complement the shape of their corresponding static seat in order to provide leak-proof configurations. Furthermore, applicant has not provided any criticality for the claimed shape of valve seats. Thus, it would have been obvious to one of ordinary skill in art to replace curved seats with angled and planar seats.
Note: An intended use recitation that appears in the body of a claimed apparatus generally does not impart a patentable distinction if it merely states an intention. An intended 
Note: all references made in parenthesis hereafter are referencing Doutt, unless otherwise stated.    
Regarding claim 9, Doutt and Magel teach the fuel injector of claim 8. However, Doutt does not teach the injector wherein the first fuel source has a first pressure comprising a pressure value within a pressure range selected from the pressure ranges consisting of 180 bar to 500 bar inclusive, 240 bar to 300 bar inclusive, and 300 bar.  
Nonetheless, Doutt recognizes that the pressures are result-effective variables (see paragraph 00565). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ideal pressure range for the first pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art (MPEP 2144.05 II A). It would have been obvious to find the optimal pressure range in order to have the injector work with upmost efficiency depending on the environment and intended purpose of the injector. 
claim 10, Doutt and Magel teach the fuel injector of claim 9. However, Doutt does not teach the injector wherein the second fuel source has a second pressure comprising a pressure value within a pressure range selected from the pressure ranges consisting of 600 bar and 3,000 bar inclusive, 800 bar and 2,400 bar inclusive, 1,000 bar and 1,800 bar inclusive, and 1,200 bar.  
Nonetheless, Doutt recognizes that the pressures are result-effective variables (see paragraph 00565). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ideal pressure range for the second pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art (MPEP 2144.05 II A). It would have been obvious to find the optimal pressure range in order to have the injector work with upmost efficiency depending on the environment and intended purpose of the injector. 
Regarding claim 11, Doutt and Magel teach the fuel injector of claim 10. However, Doutt does not teach the injector wherein the valve member is configured to move toward the second conduit during a first portion of an injection cycle such that pressure at the outlet port is approximately 300 bar, and the valve member is configured to move toward the first conduit during a second portion of the fuel injection cycle such that the pressure at the outlet port is approximately 1,200 bar.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second pressures with a range such that the pressure at the outlet port is 300 bar during the first position and 1200 bar during the 
Regarding claim 12, Doutt and Magel teach the fuel injector of claim 11, wherein the actuator is configured to modulate the valve member within the valve chamber such that at least a portion of a first flow of fuel from the first fuel source and at least a portion of a second flow of fuel from the second fuel source mix together in the valve chamber (as disclosed in paragraph 0055). However, Doutt does not teach the pressure at the outlet port being regulated to a pressure of between 300 bar and 1,200 bar inclusive.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second pressures with a range such that the pressure at the outlet port is 300 bar during the first position and 1200 bar during the second position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art (MPEP 2144.05 11 A). It would be an obvious design choice to use adequate pressures in order for the injector to have ideal working properties at the outlet depending on the type of use the injector is subjected to.
Regarding claim 16, Doutt and Magel teach the fuel injector of claim 8, wherein a maximum pressure at the outlet port is maintained at a pressure less than the second pressure and greater than the first pressure (as disclosed in paragraph 0055).  
claim 17, Doutt and Magel teach the fuel injector of claim 16, wherein fuel from the first fuel source and fuel from the second fuel source flow into the valve chamber simultaneously during the third mode to define the maximum pressure (when the valve member in the transition between the first and second position, pressure at the chamber is mixed from both pressure sources, which would yield max pressure).    

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Doutt (U.S. 2008/0087343) in view of Magel (U.S. 2006/0011735); further in view of Ricco et al (U.S. 2007/0251498).
Regarding claim 7, Doutt and Magel teach the fuel injector of claim 1, wherein the fuel injector body further comprises an upper housing (385) for supporting a first portion of the actuator and a lower housing (11) for supporting a second portion of the actuator (as seen in Fig 2, the actuator is housed in the upper housing and lower housing). However, Doutt does not teach a shim positioned between the upper and lower housings, and the arrangement of the shim is configured to regulate movement of the actuator during the fuel injection event.
Ricco teaches a fuel injector with adjustable metering servo valve comprising a shim (48) located in between an upper housing and a lower housing (as seen in Fig 1); wherein the shim is used to adjust the stroke of the armature of the actuator (as disclosed in paragraph 0006).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doutt to incorporate the teachings of Ricco to provide a shim in between the upper and lower housings in order to 
Regarding claim 13, Doutt and Magel teach the fuel injector of claim 8, wherein the fuel injector body further comprises an upper housing (385) for supporting a first portion of the actuator and a lower housing (11) for supporting a second portion of the actuator (as seen in Fig 2, the actuator is housed in the upper housing and lower housing). However, Doutt does not teach a shim positioned between the upper and lower housings, and the arrangement of the shim is configured to regulate movement of the actuator during the fuel injection event.
Ricco teaches a fuel injector with adjustable metering servo valve comprising a shim (48) located in between an upper housing and a lower housing (as seen in Fig 1); wherein the shim is used to adjust the stroke of the armature of the actuator (as disclosed in paragraph 0006).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doutt to incorporate the teachings of Ricco to provide a shim in between the upper and lower housings in order to adjust the travel of the actuator depending on the intended use of the fuel injector. This would provide customization to the injector, making it more versatile.  

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-22 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 08/05/2020 have resulted in the new grounds of rejection found above.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN C BARRERA/
Examiner, Art Unit 3752
/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752